Citation Nr: 0904107	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right plantar fasciitis.  

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS 
Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1977 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision and an August 2007 
Decision Review Officer (DRO) decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the July 2005 rating decision, in pertinent part, 
the RO granted service connection for low back strain and 
bilateral hearing loss, and assigned 10 percent and 
noncompensable evaluations, respectively.  In the same rating 
decision, the RO continued the 10 percent evaluation for the 
veteran's service-connected right plantar fasciitis.  Service 
connection for post-traumatic stress disorder (PTSD) was 
granted and assigned a 30 percent evaluation in the August 
2007 DRO decision.  

In June 2008, the veteran's attorney wrote that the veteran 
wished to testify at a hearing before the Board at the local 
RO or by way of videoconference.  The attorney subsequently 
submitted a statement in July 2008 wherein the veteran 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).

The issues of entitlement to increased ratings for low back 
strain, right plantar fasciitis, and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is characterized by 
sleep impairment, depressed mood, anxiety, anger, 
hypervigilance, isolative behavior, nightmares, irritability, 
and intrusive thoughts.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In a July 2008 personal statement, the veteran reported 
symptoms of sleep impairment, avoidance, difficulty with work 
and social relationships, panic attacks, intrusive thoughts, 
irritability, anxiety, and hypervigilance.  He contends that 
his service-connected PTSD is worse than the current 
evaluation contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire period since service 
connection has been in effect, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran has consistently been assigned a 30 percent 
evaluation for his service-connected PTSD pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  Under the 
current schedular criteria, Diagnostic Code 9411, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities.  38 C.F.R. § 4.130 (2008).  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  38 
C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

In order to be entitled to the 70 percent disability 
evaluation, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994).  A GAF score of 31 to 40 
is defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  First, the evidence of 
record does not demonstrate any evidence of speech or thought 
disorders.  To the contrary, the veteran's speech was noted 
as being goal-directed during the February 2004 VA 
examination and clear during the February 2008 VA 
examination.  Additionally, VA outpatient treatment notes 
dated July 2002, August 2005, December 2005, February 2006, 
March 2006, November 2007, and January 2008 describe the 
veteran's speech of normal rate, rhythm, and tone.  
Similarly, the veteran showed no evidence of a thought 
disorder during the February 2004 VA examination, and the 
February 2008 VA examiner noted the veteran's thought process 
as being "unremarkable."  VA outpatient treatment records 
report occasional circumstantiality, but overall the 
veteran's thought process has been described as clear, 
coherent, linear, logical and goal-directed.  

Second, the competent evidence also fails to show panic 
attacks occurring more than once a week.  A July 2002 VA 
outpatient treatment note reports the veteran experiencing 
one to two panic attacks a year, and the February 2004 VA 
examination report notes a history of panic attacks.  Also, 
during the February 2008 VA examination, the examiner stated 
that the frequency of the veteran's panic attacks is 
infrequently, and the veteran admitted in his own July 2008 
personal statement to having "infrequent" panic attacks.  
Thus, the Board finds that the record is void of panic 
attacks occurring more than once a week.  Third, such medical 
reports do not indicate any difficulty understanding complex 
commands as VA treatment records consistently note that the 
veteran exhibited no significant barriers to learning.  

Fourth, the evidence is also void of memory impairment.  
Throughout the course of this appeal, the veteran has 
complained of difficulty concentrating, but again, the 
objective evidence is to the contrary.  The Board notes that 
on one occasion, a VA physician indicated that the veteran 
had remote memory impairment during a January 2003 mental 
health comprehensive evaluation.  But, in February 2006 and 
March 2006 VA social work notes, along with a December 2007 
psychosocial assessment report, the veteran's memory was 
reported as being intact.  Similarly, the veteran's insight 
and judgment were both fair as noted in an August 2005 VA 
outpatient treatment record, and both good as reflected in 
July 2002, December 2005, February 2006, March 2006, and 
January 2008 VA outpatient reports.  

Fifth, the Board acknowledges disturbances in motivation and 
mood.  Indeed, during the February 2004 VA examination, the 
veteran's mood was depressed and the February 2008 VA 
examiner stated that the veteran's mood was anxious with a 
blunted affect.  Similarly, in July 2002, VA outpatient 
treatment records describe the veteran's mood as depressed.  
However, in February 2006 and March 2006, VA outpatient 
treatment notes state that the veteran's mood was mixed with 
a nonrestricted affect.  Finally, the veteran's mood was 
euthymic and his affect was irritable during a January 2008 
mental health outpatient treatment visit.  The Board 
concludes that such findings fail to demonstrate that the 
disturbances in motivation and mood affect the veteran's 
ability to function independently, appropriately, and 
effectively to such an extent as to warrant the next-higher 
50 percent rating under Diagnostic Code 9411.

Sixth, the Board notes that there is some evidence of 
difficulty in establishing and maintaining effective work and 
social relationships, but, the overall evidence shows that 
these difficulties are not nearly as severe as suggested.  In 
August 2002, the veteran was admitted to the VA PTSD tract of 
the residential VA domiciliary treatment.  Prior to 
admission, it was noted that he was not living with his wife, 
and his last date of employment was in May 2000.  By April 
2003, VA outpatient treatment records reported that the 
veteran had been an active participant in fifteen group 
therapy sessions during the year.  It was specifically noted 
that the veteran had "respect of others in the group and on 
one occasion demonstrated fairly good inhibition of anger 
when baited by another group member."  In addition, a July 
2003 Vet Center note stated that the veteran had a part-time 
job and was taking an active role in his treatment and 
recovery for PTSD.  By February 2004, the veteran reported 
during the VA examination as being unemployed because of his 
difficulty in getting along with others.  He admitted to 
having problems with his wife, but stated that she was very 
supportive of him.  In 2006, the veteran returned to living 
with his wife and daughter, and admitted that his wife and 
the VA were his "support system."  During the February 2008 
VA examination, the veteran informed the examiner that he was 
living "part-time" with his wife, and his relationship with 
his children was cordial but somewhat distant.  He further 
added that he has difficulty with other people, and contends 
that his unemployment is due to his PTSD.  Finally, in a July 
2008 statement, the veteran reported being separated from his 
wife and spending most of his time alone.  He explained that 
his previous jobs have ended in some type of conflict and 
believes that any other job would have the same result.  The 
Board concedes that the veteran has problems in establishing 
and maintaining work and social relationships because of his 
PTSD, but the preponderance of the evidence is against 
finding that his PTSD results in disturbances in the 
veteran's motivation and mood to a degree consistent with a 
higher disability rating.  In essence, while the veteran may 
have some intermittent periods of occupational and social 
impairment, as described in the 30 percent rating, it does 
not rise to the level of reduced reliability and productivity 
or difficulty in establishing and maintaining effective 
relationships, as described in the 50 percent rating.  

Seventh, the Board also recognizes the veteran's GAF scores 
throughout the pendency of his appeal.  VA outpatient 
treatment records reflect GAF scores of 38, 42, 40, 45, and 
40 in August 2002, September 2002, January 2003, and November 
2007.  During the February 2004 and February 2008 VA 
examinations, the veteran was assigned GAF scores of 55 and 
53, respectively.  The lower GAF scores contained within the 
veteran's VA outpatient treatment records do not serve as a 
basis for a higher initial evaluation here because they are 
not consistent with the evidence of record.  For example, 
neither the February 2004 or February 2008 VA examination 
reports contain any objective findings to show that the 
veteran suffers from some impairment in communication, has 
major impairment in family relations, judgment, thinking, or 
mood, or has serious impairment in social, occupational, or 
school functioning.  Moreover, no other evidence demonstrates 
such symptomatology.  Therefore, the lower GAF scores of 
record are not to be found very probative.  In contrast, the 
GAF scores of 55 and 53 are found to be more consistent with 
the demonstrated symptomatology of record.  Such GAF scores 
are indicative of mild to moderate symptoms, but when 
considering the evidence as a whole, does not justify 
assignment of the next-higher 50 percent rating.  An 
evaluation is based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2008).

The Board is aware that the symptoms listed under the 50 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the veteran 
need not demonstrate those exact symptoms to warrant a 50 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 50 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, as noted above, the veteran's symptoms are not 
productive of, or consistent with, the criteria for a 50 
percent rating.  The veteran's PTSD does not more nearly 
exhibit the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 30 percent rating now in effect.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's PTSD.  The evidence 
does not establish that his service-connected psychiatric 
disability causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the veteran's service-
connected PTSD necessitates frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board acknowledges the personal statements submitted by 
the veteran's wife and cousin, which describe the veteran's 
symptomatology associated with his PTSD, but finds that 
currently assigned 30 percent evaluation for PTSD 
appropriately reflects the veteran's symptoms throughout the 
entire rating period on appeal, and there is no basis for a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

This claim arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the veteran was provided a VCAA letter in 
November 2002 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from July 
1993 to April 2008, and private treatment records dated April 
2006 to June 2008.  The veteran was also provided a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claims for increased ratings for his service-
connected low back strain, right plantar fasciitis, and 
bilateral hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A review of the record indicates that the veteran's most 
recent VA examination for his service-connected low back 
strain, right plantar fasciitis, and bilateral hearing loss 
was in June 2005.  The record reflects that the veteran has 
not been afforded a more recent VA examination to assess the 
current severity of his current disabilities.  The Board 
finds that further examination is required so that the 
decision is based on a record that contains a current 
examination.  An examination too remote for rating purposes 
cannot be considered "contemporaneous."  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does 
not adequately reveal the current state of that disability, 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Schedule the veteran for the 
appropriate VA examinations to determine 
the nature and severity of his service-
connected low back strain, right plantar 
fasciitis, and bilateral hearing loss.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  

Specifically, with regard to the 
veteran's low back strain, the examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
back caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the back during 
flare-ups or when repeatedly used.  

With regard to the veteran's right 
plantar fasciitis, the examiner should 
set forth the veteran's range of motion 
findings and note any pain, pain on use, 
weakness, incoordination, or excess 
fatigability.  If feasible the examiner 
should portray any additional functional 
limitation of the right foot due to these 
factors in terms of degrees of additional 
loss of motion.  If not feasible, this 
should be stated and discussed in the 
examination report.  If the veteran does 
not have pain or any of the other 
factors, that fact should be noted as 
well.  

With regard to the veteran's bilateral 
hearing loss, all necessary tests should 
be conducted including puretone testing 
and word recognition testing using the 
Maryland CNC word list.  If the examiner 
cannot complete audiological testing or 
speech recognition testing for any 
reason, he/she should provide a detailed 
explanation for why such testing cannot 
be completed.  

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiners.  The examination reports 
should reflect that such review was 
accomplished.  A rationale for any 
conclusions reached should be provided.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


